Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 	Claims 1, 8-10, 14-15 and 17 are pending and examined herein on the merits.
Given the claim amendments and arguments submitted by Applicant on 06/27/2022, the Examiner has reconsidered the rejections in light of these arguments and the rejections are hereby overcome.  Although it would have been routine in the art to perform codon optimization, the Examiner agrees that specifying the promoter with an intron and 35S terminator and limiting the plants to those overexpressing the enzyme at least 10 times, sufficiently narrows the scope of the claims such that the prior art references are not obvious over these specific combinations to the vector and plants.  Furthermore, the support cited by Applicants demonstrating greater than 10 times expression in Figure 1 provides support for this claim limitation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are free of the prior art given the failure of the prior art to teach a transgenic maize plant comprising a transgene stably integrated into the genome of the maize plant comprising a nucleic acid capable of expressing a Chenopodium rubrum cell wall invertase according to SEQ ID NO:3 wherein the expression is controlled by an ubiquitin promoter comprising an intron and a 35S terminator sequence inducing constitutive overexpression of more than 10 fold relative to the endogenous control gene ZmEF1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663